Exhibit 10.5
PREPARED BY AND WHEN
RECORDED RETURN TO:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attn: Russell W. Oshman
MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
HEP PIPELINE, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY,
AND
HOLLY ENERGY PARTNERS, L.P.,
A DELAWARE LIMITED PARTNERSHIP
EACH INDIVIDUALLY AND COLLECTIVELY,
AS GRANTOR
TO
JOHN N. PATTERSON,
AS TRUSTEE
FOR THE BENEFIT OF
HOLLY CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF DECEMBER ___, 2009
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY
(BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
     This MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST (WITH SECURITY
AGREEMENT AND FINANCING STATEMENT) (hereinafter referred to as this “Deed of
Trust”), is entered into effective as of the ___day of December, 2009, by HEP
PIPELINE, L.L.C., a Delaware limited liability company (“HEP Pipeline”) and
HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership (“HEP”; HEP and HEP
Pipeline are sometimes referred to herein individually and collectively as
“Grantor”), each having an address for notice at 100 Crescent Court, Suite 1600,
Dallas, Texas 75201-6927, Attention: David G. Blair, email address:
SVP-HEP@hollyenergy.com, to John N. Patterson, Trustee (hereinafter referred to
in such capacity as “Trustee”), whose address is PO Box 9570, Santa Fe, New
Mexico 87504, for the benefit of the herein below defined Beneficiary.
W I T N E S S E T H:
ARTICLE 1
DEFINITIONS

1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (i) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of more than 50% of the equity or equivalent interest
in any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.
(b) Beneficiary: Holly Corporation, a Delaware corporation whose address for
notice hereunder is 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927,
Attention: David L. Lamp, email address: president@hollycorp.com.
(c) Contracts: The Pipeline Contracts.
(d) Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.
(e) Easements: The Pipeline Easements.
(f) Event of Default: Any happening or occurrence described in Article 7 of this
Deed of Trust.

1



--------------------------------------------------------------------------------



 



(g) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) the Real Property or the
Pipelines, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof.
(h) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(i) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(j) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.
(k) Improvements: The Pipeline Improvements.
(l) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all leases, subleases or other agreements pursuant to which Grantor is
granted a possessory interest in the Real Property.
(m) Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(n) Mortgaged Property: The Pipeline Assets, together with:
(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Real Property or any part thereof; and

2



--------------------------------------------------------------------------------



 



(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and
(iii) all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.
(o) Obligations: Shall have the meaning given such term in Section 2.1.
(p) Permits: The Pipeline Permits.
(q) Permitted Encumbrances: Any of the following matters:
(i) any (A) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Pipelines (collectively, the “Operations”) or the
operation, storage, transportation, shipment, handling, repair, construction,
improvement or maintenance of the Mortgaged Property, and (B) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’, warehousemen’s,
barge or ship owner’s and carriers’ liens or other similar liens, security
interests or charges for liquidated amounts arising in the ordinary course of
business incidental to the conduct of the Operations or the ownership and
operation of the Mortgaged Property, securing amounts the payment of which is
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith with any action or proceeding
to foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (ii) any liens or security interests for Taxes not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business with any action or proceeding to foreclose or attach any of the
Mortgaged Property on account thereof properly stayed; (iii) any liens or
security interests reserved in leases, rights of way or other real property
interests for rental or for compliance with the terms of such leases, rights of
way or other real property interests, provided payment of the debt secured is
not delinquent or, if delinquent, is being contested in good faith in the
ordinary course of business with any action or proceeding to foreclose or attach
any of the Mortgaged Property on account thereof properly stayed; (iv) all prior
reservations of minerals in and under or that may be produced from any of the
lands constituting part of the Mortgaged Property or on which any part of the
Mortgaged Property is located; (v) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,

3



--------------------------------------------------------------------------------



 



encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (vii) any contract, easement, instrument, lien, security instrument,
permit, amendment, extension or other matter entered into by a party in
accordance with the terms of the Purchase Agreement (as hereinafter defined) or
in compliance with the approvals or directives of the other parties made
pursuant to such Purchase Agreement; (viii) all Post-Closing Consents (as
defined in the Purchase Agreement or any instrument securing the Senior Bank
Liens); (ix) defects in the early chain of the title consisting of the mere
failure to recite marital status in a document or omissions of successions of
heirship proceedings, unless such failure or omission results in another
Person’s superior claim of title to the Pipeline Easements or relevant portion
thereof; (x) any assertion of a defect based on a lack of a survey with respect
to the Pipelines; (xi) any title defect affecting (or the termination or
expiration of) any easement, right of way, leasehold interest or fee interest
affecting property over which the Pipelines pass which has been replaced prior
to the date of this Deed of Trust by an easement, right of way, leasehold
interest or fee interest covering substantially the same land or the portion
thereof used by Beneficiary or its Affiliates; and (xii) all Senior Liens.
(r) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(s) Personalty: The Pipeline Equipment, and all other personal property (other
than the Fixtures) and intangible assets of any kind or character as defined in
and subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in New Mexico, which are now
or hereafter located or to be located upon, within or about the Real Property,
or which are or may be used in or related to the planning, development,
financing or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(t) Pipeline Assets: All of the following assets, properties and rights, whether
real, personal or mixed, which are owned or held for use by Grantor solely in
connection with the ownership or operation of those certain pipelines described
on Exhibit G (the “Pipelines”):
(i) All parcels of fee simple real property now or hereafter owned by Grantor on
which any part of the Pipelines are located including, without limitation, the

4



--------------------------------------------------------------------------------



 



property held in fee by Grantor described on Exhibit A, if any (collectively,
the “Pipeline Fee Land”);
(ii) All leases of real property now or hereafter entered into or acquired by
Grantor on which all or a part of the Pipelines are located, including, without
limitation, the leases described on Exhibit B, if any (the “Pipeline Leases”);
(iii) All easements, rights-of-way, property use agreements, line rights and
real property licenses required to operate the Pipelines now or hereafter
entered into or acquired by Grantor, including, without limitation, the
easements, rights-of-way, property use agreements, line rights and real property
licenses described on Exhibit C (the “Pipeline Easements”);
(iv) All structures, fixtures and appurtenances (A) located on the Pipeline Fee
Land, (B) located on the land subject to the Pipeline Leases, or (C) located
within the Pipeline Easements, and now or hereafter owned by Grantor, including,
without limitation, any buildings, pipelines, pumping facilities, refinery
tanks, crude oil tanks and crude oil pipeline tanks described on Exhibit D
(collectively, the “Pipeline Improvements”);
(v) To the extent same do not constitute Pipeline Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non-pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor (the “Pipeline Equipment”);
(vi) The contracts, agreements, leases and other legally binding rights and
obligations of Grantor described on Exhibit E, if any, but excluding those
contracts and agreements constituting Pipeline Leases and Pipeline Easements
(the “Pipeline Contracts”);
(vii) Intellectual property rights and related computer software;
(viii) All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Pipelines, including, without limitation,
right-of-way permits from railroads and road crossing permits or other
right-of-way permits from Governmental Entities and those other permits,
licenses, certificates, authorizations, registrations, orders, waivers,
variances and approvals described on Exhibit F, in each case to the extent the
same are assignable (the “Pipeline Permits”); and

5



--------------------------------------------------------------------------------



 



(ix) All records and documents now or hereafter acquired by Grantor relating
solely to the ownership, condition or operation of the Pipeline Assets (the
“Pipeline Records”).
(u) Pipeline Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Pipeline Assets.
(v) Pipeline Easements: Shall have the meaning set forth in subsection (iii) of
the definition of Pipeline Assets.
(w) Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.
(x) Pipeline Fee Land: Shall have the meaning set forth in subsection (i) of the
definition of Pipeline Assets.
(y) Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.
(z) Pipeline Leases: Shall have the meaning set forth in subsection (ii) of the
definition of Pipeline Assets.
(aa) Pipeline Permits: Shall have the meaning set forth in subsection (viii) of
the definition of Pipeline Assets.
(bb) Pipeline Real Property: Collectively, the Pipeline Fee Land, the Pipeline
Leases, the Pipeline Improvements and the Pipeline Easements.
(cc) Pipeline Records: Shall have the meaning set forth in subsection (ix) of
the definition of Pipeline Assets.
(dd) Pipelines: Shall have the meaning set forth in the first paragraph of the
definition of Pipeline Assets.
(ee) Pipelines Agreement: Subject to Section 11.21, that certain Amended and
Restated Crude Pipelines and Tankage Agreement dated effective as of January 1,
2009, among Navajo Refining Company, L.L.C., a Delaware limited liability
company, Holly Refining & Marketing Company — Woods Cross, a Delaware
corporation, Holly Refining & Marketing Company, a Delaware corporation, Holly
Energy Partners — Operating, L.P., a Delaware limited partnership, HEP Pipeline
and HEP Woods Cross, L.L.C., a Delaware limited liability company, as such
agreement has been amended to date or may be amended, amended and restated,
replaced or otherwise modified at any time in the future.
(ff) Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha, normal
butane and isobutane transported through the Pipelines.

6



--------------------------------------------------------------------------------



 



(gg) Purchase Agreement. That certain Asset Purchase Agreement (Beeson Pipeline)
dated as of                     , 2009, between Beneficiary and Navajo Pipeline
Co., L.P., as seller, and HEP Pipeline, as buyer.
(hh) Real Property: The Pipeline Real Property.
(ii) Security Documents: This Deed of Trust and any and all other documents now
or hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.
(jj) Senior Bank Liens: Collectively, (i) each lien and security interest in all
or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its Affiliates under the Senior Credit Agreement, and (ii) each lien
and security interest in all or any portion of the Mortgaged Property hereafter
granted by any Person who acquires an interest in all or any portion of the
Mortgaged Property securing senior debt of such Person.
(kk) Senior Credit Agreement: That certain Amended and Restated Credit Agreement
dated as of August 27, 2007 (as extended, amended, supplemented, restated,
replaced or refinanced in whole or in part, from time to time) among Holly
Energy Partners — Operating, L.P., a Delaware limited partnership, the banks
party thereto from time to time, and Union Bank, N.A., in its capacity as
administrative agent (or any assignee of or successor to such administrative
agent).
(ll) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property Eddy County, New Mexico or Lea County, New Mexico, as applicable.
(mm) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.
ARTICLE 2
GRANT

2.1   Grant To secure and enforce the prompt performance and compliance by the
Partnership Entities (as defined in the Pipelines Agreement) of all obligations
set forth for such Persons in the Pipelines Agreement, plus all claims (as such
term is defined in the Bankruptcy Code) of or damages owed to the Beneficiary
against the Partnership Entities and/or the Mortgaged Property resulting from
any rejection of the Pipelines Agreement by any such Person in any bankruptcy or
insolvency proceeding involving any

7



--------------------------------------------------------------------------------



 



    Partnership Entity, and any reasonable costs and expenses (including, but
not limited to, attorneys’ and experts’ fees and court costs) incurred by
Beneficiary in enforcing and exercising its rights hereunder (collectively, the
“Obligations”), Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, forever, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.   2.2   Maximum Secured Indebtedness. THE
OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY LOCATED IN NEW MEXICO SHALL NOT AT
ANY ONE TIME EXCEED THE AGGREGATE MAXIMUM AMOUNT OF $13,750,000, WHICH SHALL
CONSTITUTE THE MAXIMUM AMOUNT AT ANY TIME SECURED HEREBY.

ARTICLE 3
WARRANTIES AND REPRESENTATIONS

    Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:   3.1   Organization and Power. (a) HEP Pipeline is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has complied with all conditions prerequisite to its
doing business in the State of New Mexico, (b) HEP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has complied with all conditions prerequisite to its doing business
in the State of New Mexico, and (c) each Grantor has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
documentation to own, lease and operate its properties and to carry on its
business as now being, and as proposed to be, conducted.   3.2   Validity of
Security Documents. The execution, delivery and performance by each Grantor of
the Security Documents (a) are within such Grantor’s powers and have been duly
authorized by such Grantor’s general partner, sole member or other necessary
parties, and all other requisite action for such authorization has been taken;
(b) have received all (if any) requisite prior governmental approval in order to
be legally binding and enforceable in accordance with the terms thereof; and
(c) will not violate, be in conflict with, result in a breach of or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property or assets,
except as contemplated by the provisions of the Security Documents. The Security
Documents constitute the legal, valid and binding obligations of Grantor and

8



--------------------------------------------------------------------------------



 



    others obligated under the terms of the Security Documents, in accordance
with their respective terms.   3.3   Lien of this Instrument. Subject to the
Senior Liens, this Deed of Trust constitutes a valid and subsisting mortgage and
deed of trust lien on the Real Property and the Fixtures and a valid, subsisting
security interest in and to, and a valid assignment of, the Personalty and
Leases, all in accordance with the terms hereof.   3.4   Litigation. There are
no actions, suits or proceedings pending, or to the knowledge of Grantor
threatened, against or affecting the Grantor as a result of or in connection
with each Grantor’s entering into this Deed of Trust, or involving the validity
or enforceability of this Deed of Trust or the priority of the liens and
security interests created by the Security Documents, and no event has occurred
(including specifically each Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4
AFFIRMATIVE COVENANTS OF GRANTOR
     Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.
ARTICLE 5
NEGATIVE COVENANTS OF GRANTOR
     Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens

9



--------------------------------------------------------------------------------



 



of the Security Documents, with respect to, the Mortgaged Property, other than
the Permitted Encumbrances.
ARTICLE 6
AFFIRMATIVE COVENANTS OF BENEFICIARY
     By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below]) in connection with the Senior Credit
Agreement, and (b) Grantor and any future owner of the Mortgaged Property may
incur additional indebtedness or become otherwise obligated to one or more
banks, insurance companies, investment banks or other financial institutions
regularly engaged in commercial lending and/or bonds, debentures, notes and
similar instruments evidencing obligations that may be secured by liens or
security interests on some or all of Grantor’s property, including the Mortgaged
Property (the holder of such liens or security interests being a “Secured
Lender”). To the extent that any such Secured Lender notifies Beneficiary of
Secured Lender’s desire to subordinate the lien and security interest held by
Beneficiary pursuant to this Deed of Trust, Beneficiary, by its acceptance
hereof, will agree to effect such subordination by promptly executing, in one or
more counterparts, a Subordination, Non-Disturbance and Attornment Agreement in
substantially the form of Attachment 1 hereto (the “SNDA”). The subordination of
this Deed of Trust shall (i) not be effective unless and until the SNDA has been
executed by the Secured Lender, and (ii) be subject to compliance by the Secured
Lender with its obligations under Section 3 and Section 4 of the SNDA. Any
Secured Lender who is a party to an SNDA and who is in compliance with its
obligations under Section 3 and Section 4 of such SNDA is hereinafter referred
to as a “Lienholder.”
ARTICLE 7
EVENTS OF DEFAULT
     The term “Event of Default”, as used in the Security Documents, shall mean
the occurrence or happening, at any time and from time to time, of any one or
more of the following:

7.1   Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) HEP shall fail to perform all of the
Obligations in full and on or before the dates same are to be performed (after
giving effect to any applicable grace and cure periods).   7.2   Voluntary
Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt or
insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a receiver, trustee or liquidator for itself or for all or any
substantial portion of its property,

10



--------------------------------------------------------------------------------



 



    (c) file any petition seeking a discharge, rearrangement, or reorganization
of its debts pursuant to the bankruptcy laws or any other debtor relief laws of
the United States or any state or any other competent jurisdiction, or (d) make
a general assignment for the benefit of its creditors.   7.3   Involuntary
Bankruptcy. If (a) a petition is filed against Grantor seeking to rearrange,
reorganize or extinguish its debts under the provisions of any bankruptcy or
other debtor relief law of the United States or any state or other competent
jurisdiction, and such petition is not dismissed or withdrawn within sixty
(60) days after its filing, or (b) a court of competent jurisdiction enters an
order, judgment or decree appointing, without the consent of Grantor a receiver
or trustee for it, or for all or any part of its property, and such order,
judgment, or decree is not dismissed, withdrawn or reversed within sixty
(60) days after the date of entry of such order, judgment or decree.   7.4  
Rejection of Pipelines Agreement. A rejection, by or on behalf of Grantor or any
other Partnership Entity, of the Pipelines Agreement in bankruptcy.

ARTICLE 8
REMEDIES

8.1   Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by the Holly Entities (as defined in the
Pipelines Agreement) has occurred and is continuing, if an Event of Default
shall occur and be continuing, Beneficiary may, at Beneficiary’s election and by
or through Trustee or otherwise, exercise any or all of the following rights,
remedies and recourses:

(a) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.
(b) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.8.

11



--------------------------------------------------------------------------------



 



(c) Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court.
(d) Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.

8.2   Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have
all rights, remedies and recourses granted in the Pipelines Agreement and,
subject to the rights of any Lienholder arising under or pursuant to the Senior
Liens, and the terms and provisions of the SNDA, the Deed of Trust and same
(a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under this Deed
of Trust, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Beneficiary; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.   8.3   Obligations. Neither Grantor, any other
Partnership Entity nor any other Person hereafter obligated for performance or
fulfillment of all or any of the Obligations shall be relieved of such
obligation by reason of (a) the failure of Trustee to comply with any request of
Grantor or any other Person to enforce any provisions of this Deed of Trust;
(b) the release, regardless of consideration, of the Mortgaged Property or the
addition of any other property to the Mortgaged Property; (c) any agreement or
stipulation between any subsequent owner of the Mortgaged Property and
Beneficiary extending, renewing, rearranging or in any other way modifying the
terms of the Security Documents without first having obtained the consent of,
given notice to or paid any consideration to Grantor or such other Person, and
in such event Grantor and all such other Persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by Beneficiary; or
(d) by any other act or occurrence save and except the complete fulfillment of
all of the Obligations.   8.4   Release of and Resort to Collateral. Beneficiary
may release, regardless of consideration, any part of the Mortgaged Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interest created in or evidenced by this Deed of
Trust or their stature as a lien and security interest in and to the Mortgaged
Property.   8.5   Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a)

12



--------------------------------------------------------------------------------



 



    all benefits that might accrue to Grantor by virtue of any present or future
law exempting the Mortgaged Property from attachment, levy or sale on execution
or providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Event of Default or of Trustee’s election to exercise or his actual exercise
of any right, remedy or recourse provided for under this Deed of Trust; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.   8.6   Limitation on New Mexico Redemption. Pursuant to NMSA 1978,
Section 39-5-19 (1965), the redemption period after foreclosure sale for any
Mortgaged Property situated in or otherwise subject to the laws of the State of
New Mexico shall be limited to one (1) month.   8.7   Discontinuance of
Proceedings. In case Beneficiary shall have proceeded to invoke any right,
remedy or recourse permitted under this Deed of Trust and shall thereafter elect
to discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such an event, Grantor and Beneficiary shall
be restored to their former positions with respect to the Obligations, the
Security Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Beneficiary shall continue as if same had
never been invoked.   8.8   Application of Proceeds. Subject, in each case, to
applicable law and the rights of any Lienholder arising under or pursuant to the
Senior Liens, and the terms and provisions of the SNDA (including, without
limitation, the right to receive payments otherwise due to HEP or the other
Partnership Entities under the terms of the Pipelines Agreement), the proceeds
and other amounts generated by the holding, operating or other use of, the
Mortgaged Property shall be applied by Trustee or Beneficiary (or the receiver,
if one is appointed) to the extent that funds are so available therefrom in the
following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Deed of Trust
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);
(b) second, to the payment of all amounts which may be due to Beneficiary with
respect to the Obligations;
(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Beneficiary, to the payment of any indebtedness or
obligation secured by a subordinate deed of trust on or security interest in the
Mortgaged Property; and

13



--------------------------------------------------------------------------------



 



(d) fourth, to Grantor.

8.9   INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, TRUSTEE AND/OR BENEFICIARY AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY
HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY
THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY
AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF
TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN
INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER
APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY.
SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON
ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION,
COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO
TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL
PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND
SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF GRANTOR AS SET FORTH
IN THIS SECTION 8.9 SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST.

14



--------------------------------------------------------------------------------



 



8.10   Limitations on Indemnifications.

(a) To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56-7-1 (1971), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, any agreement to indemnify
any indemnitee given in this Deed of Trust, regardless of whether such agreement
to indemnify makes reference to this or any other limitation provision, will not
extend to liability, claims, damages, losses or expenses, including attorneys’
fees, arising out of (i) the preparation or approval of maps, drawings,
opinions, reports, surveys, change orders, designs or specifications by such
indemnitee, or the agents or employees of such indemnitee, or (ii) the giving of
or the failure to give directions or instructions by such indemnitee, or the
agents or employees of such indemnitee, where such giving or failure to give
directions or instructions is the primary cause of bodily injury to persons or
damage to property.
(b) To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56-7-2 (1999), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, or agreement to indemnify any
indemnitee given in this Deed of Trust, regardless of whether such undertaking
or agreement to indemnify makes reference to this or any other limitation
provision, this Deed of Trust does not purport to indemnify such indemnitee
against loss or liability for damages arising from: (i) the sole or concurrent
negligence of such indemnitee or the agents or employees of such indemnitee;
(ii) the sole or concurrent negligence of an independent contractor who is
directly responsible to such indemnitee; or (iii) an accident that occurs in
operations carried on at the direction or under the supervision of such
indemnitee, an employee or representative of such indemnitee or in accordance
with methods and means specified by such indemnitee or the employees or
representatives of such indemnitee.
ARTICLE 9
SECURITY AGREEMENT

9.1   Security Interest. This Deed of Trust shall be construed as a deed of
trust on real property and it shall (subject to the Senior Liens) also
constitute and serve as a “Security Agreement” on personal property within the
meaning of, and shall constitute a security interest under, the Uniform
Commercial Code (as the same is codified and in effect in New Mexico) with
respect to the Personalty, Fixtures and Leases. To this end, Grantor has
GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these
presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto
Trustee and unto Beneficiary, a security interest in all of Grantor’s right,
title and interest in, to and under the Personalty, Fixtures and Leases to
secure the full and timely performance and discharge of the Obligations, subject
only to the Permitted Encumbrances.   9.2   Financing Statements. Grantor hereby
authorizes Beneficiary to file such “Financing Statements,” and Grantor hereby
agrees to execute and deliver such further assurances as Beneficiary may, from
time to time, consider reasonably necessary to create, perfect and preserve
Beneficiary’s security interest herein granted and Beneficiary may cause such

15



--------------------------------------------------------------------------------



 



    statements and assurances to be recorded and filed, at such times and places
as may be required or permitted by law to so create, perfect and preserve such
security interest.   9.3   Uniform Commercial Code Remedies. Subject, in each
case, to the rights of any Lienholder under or pursuant to the Senior Liens, and
the terms and provisions of the SNDA and this Deed of Trust, Beneficiary and/or
Trustee shall have all the rights, remedies and recourses (other than auction
and sale rights) with respect to the Personalty, Fixtures and Leases afforded to
it by the aforesaid Uniform Commercial Code (as the same is codified and in
effect in New Mexico) in addition to, and not in limitation of, the other
rights, remedies and recourses afforded by this Deed of Trust.   9.4   No
Obligation of Trustee or Beneficiary. The assignment and security interest
herein granted shall not be deemed or construed to constitute Trustee or
Beneficiary as a trustee in possession of the Mortgaged Property, to obligate
Trustee or Beneficiary to lease the Mortgaged Property or attempt to do same, or
to take any action, incur any expense or perform or discharge any obligation,
duty or liability whatsoever.   9.5   Fixture Filing. This Deed of Trust shall
constitute a “fixture filing” for all purposes of Article 9 of the Uniform
Commercial Code, as codified and in effect in New Mexico. All or part of the
Mortgaged Property are or are to become fixtures; information concerning the
security interest herein granted may be obtained at the addresses set forth on
the first page hereof. The address of the Secured Party (Beneficiary) is the
address set forth in Section 1.1(b) and the address of the Debtor (Grantor) is
the address set forth in the opening paragraph of this Deed of Trust.   9.6  
Satisfaction and Release. If (a) all Obligations secured hereby shall be paid,
performed and satisfied in full, (b) the Mortgaged Property (or any portion
thereof, in which case the provisions of clauses (i) through (iv) below shall be
applicable only to such portion) shall be sold, consigned, conveyed or
transferred in accordance with the provisions of the Pipelines Agreement, and/or
(c) the Pipelines Agreement shall be terminated, cancelled or otherwise expire,
and the Obligations of the Partnership Entities set forth in Section 2(f) of the
Pipelines Agreement shall no longer be applicable, and/or (d) at any time either
Grantor’s (or HEP’s, in the event HEP Pipeline does not have a stand-alone
credit rating) senior unsecured debt has an Investment Grade Rating (as
hereinafter defined) from both Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Ratings Group (“S&P”) (or any successor to the rating business
of either thereof), then (i) this Deed of Trust shall be null and void, (ii) the
liens and security interests created by this Deed of Trust shall be released as
promptly as practicable, (iii) the Mortgaged Property shall revert to Grantor
(or the transferee in the case of clause (b) above) free and clear of the liens
and security interests created by this Deed of Trust, and (iv) Beneficiary and
Trustee (as applicable) shall execute and deliver, or cause to be executed and
delivered, instruments of satisfaction and release that are reasonably requested
by Grantor. Otherwise, this Deed of Trust shall remain and continue in full
force and effect. As used in this Section 9.6, the term “Investment Grade
Rating” shall mean a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s, or BBB- (or the equivalent) by S&P.

16



--------------------------------------------------------------------------------



 



ARTICLE 10
CONCERNING THE TRUSTEE

10.1   No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to him against any and all costs, expense
and liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Security Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and makes no representation in respect
thereof or in respect of the rights, remedies and recourses of Beneficiary.  
10.2   Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by him in the performance of his duties hereunder and to reasonable
compensation for such of his services hereunder as shall be rendered. Grantor
will, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and save him harmless against, any and all liability and
expenses which may be incurred by him in the performance of his duties.   10.3  
Retention of Moneys. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by

17



--------------------------------------------------------------------------------



 



    law) and Trustee shall be under no liability for interest on any moneys
received by him hereunder.   10.4   Successor Trustees. Trustee may resign by
the giving of notice of such resignation in writing to Beneficiary. If Trustee
shall die, resign or become disqualified from acting in the execution of this
trust, or shall fail or refuse to execute the same when requested by Beneficiary
so to do, or if, for any reason, Beneficiary shall prefer to appoint a
substitute trustee to act instead of the aforenamed Trustee, Beneficiary shall
have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estates,
properties, rights, powers and duties of the aforenamed Trustee. Such
appointment may be executed by any authorized agent of Beneficiary, and if such
Beneficiary be a corporation and such appointment be executed in its behalf by
any officer of such corporation, such appointment shall be conclusively presumed
to be executed with authority and shall be valid and sufficient without proof of
any action by the Board of Directors or any superior officer of the corporation.
Grantor hereby ratifies and confirms any and all acts which the aforenamed
Trustee, or his successor or successors in this trust, shall do lawfully by
virtue hereof.   10.5   Perfection of Appointment. Should any deed, conveyance
or instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such new Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, any and all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.   10.6  
Succession Instruments. Any new Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its or his
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and moneys held by such Trustee to the successor Trustee so appointed
in its or his place.   10.7   No Representation by Trustee. By accepting or
approving anything required to be observed, performed or fulfilled or to be
given to Trustee or Beneficiary pursuant to the Security Documents, including
but not limited to, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal or insurance
policy, neither Trustee nor Beneficiary shall be deemed to have warranted,
consented to, or affirmed the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty, consent
or affirmation with respect thereto by Trustee or Beneficiary.

18



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS

11.1   Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or the other Partnership Entities to the extent provided in the Pipelines
Agreement.   11.2   Survival of Obligations. Each and all of the Obligations
shall survive the execution and delivery of the Security Documents and shall
continue in full force and effect until the Obligations have been performed and
discharged in full.   11.3   Further Assurances. Grantor, upon the request of
Trustee or Beneficiary, will execute, acknowledge, deliver and record and/or
file such further instruments and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purpose of the Security
Documents and to subject to the liens and security interests thereof any
property intended by the terms thereof to be covered thereby, including
specifically but without limitation, any renewals, additions, substitutions,
replacements, betterments or appurtenances to the then Mortgaged Property.  
11.4   Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as Trustee or
Beneficiary shall reasonably request, and will pay all such recording, filing,
re-recording and refiling taxes, fees and other charges.   11.5   Notices.

(a) Any notice or communication given under this Deed of Trust shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

         
 
  Grantor:    
 
       
 
  HEP Pipeline:   HEP Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David G. Blair
 
      Email address: SVP-HEP@hollyenergy.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:

19



--------------------------------------------------------------------------------



 



         
 
      HEP Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com
 
       
 
  HEP:   Holly Energy Partners, L.P.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David G. Blair
 
      Email address: SVP-HEP@hollyenergy.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Energy Partners, L.P.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com
 
       
 
  Beneficiary:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David L. Lamp
 
      Email address: president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com

(b) Any party may at any time change its address for service by giving notice to
the other parties in accordance with this Section 11.5.

11.6   No Waiver. Any failure by Trustee or Beneficiary to insist, or any
election by Trustee or Beneficiary not to insist, upon strict performance by
Grantor of any of the terms, provisions or conditions of the Security Documents
shall not be deemed to be a waiver of same or of any other terms, provision or
condition thereof and Trustee or Beneficiary shall have the right at any time or
times thereafter to insist upon strict performance by Grantor of any and all of
such terms, provisions and conditions.   11.7   Beneficiary’s Right to Perform
the Obligations. If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Security Documents (after

20



--------------------------------------------------------------------------------



 



    giving effect to any applicable notice and cure period), then at any time
thereafter, and without further notice to or demand upon Grantor and without
waiving or releasing any other right, remedy or recourse Beneficiary may have
because of same, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Real Property for such purpose
and to take all such action thereon and with respect to the Mortgaged Property
as it may deem necessary or appropriate but in any case subject to the rights of
any Lienholder arising under or pursuant to the Senior Liens and the terms and
provisions of the SNDA. If Beneficiary shall elect to pay any Imposition or
other sums due with reference to the Mortgaged Property, Beneficiary may do so
in reliance on any bill, statement or assessment procured from the appropriate
Governmental Entity or other issuer thereof without inquiring into the accuracy
or validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Security Documents, Beneficiary shall not be bound
to inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify Beneficiary for all
losses, expenses, damages, claims and causes of action, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by
Beneficiary pursuant to the provisions of this Section 11.7 or by reason of any
other provision in the Security Documents. All sums paid by Beneficiary pursuant
to this Section 11.7 and all other sums expended by Beneficiary to which it
shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be secured by the Security Documents and shall be paid by Grantor to Beneficiary
upon demand.   11.8   Covenants Running with the Land. All Obligations contained
in the Security Documents are intended by the parties to be, and shall be
construed as, covenants running with the Mortgaged Property.   11.9   Successors
and Assigns. All of the terms of the Security Documents shall apply to, be
binding upon and inure to the benefit of the parties thereto, their successors
and assigns, and all other Persons claiming by, through or under them.   11.10  
Severability. The Security Documents are intended to be performed in accordance
with, and only to the extent permitted by, all applicable Legal Requirements. If
any provision of any of the Security Documents or the application thereof to any
Person or circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.   11.11   Entire Agreement and Modification. The Security Documents
contain the entire agreements between the parties relating to the subject matter
hereof and thereof and all prior agreements relative thereto which are not
contained herein or therein are terminated. Notwithstanding anything herein to
the contrary, Grantor and, by its acceptance hereof, Beneficiary hereby
acknowledge and agree that in the event that any of the terms or

21



--------------------------------------------------------------------------------



 



    provisions of this Deed of Trust conflict with any terms or provisions of
the Pipelines Agreement, the terms or provisions of the Pipelines Agreement
shall govern and control for all purposes. The Security Documents may not be
amended, revised, waived, discharged, released or terminated orally but only by
a written instrument or instruments (a) executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted, and (b) consented to by the Lienholders to the extent
any such amendment, revision, waiver, discharge, release or termination would be
materially adverse to the rights of any such Lienholder. Any alleged amendment,
revision, waiver, discharge, release or termination which is not so documented
shall not be effective as to any party.   11.12   Counterparts. This Deed of
Trust may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute but one instrument.   11.13
  Applicable Law. This Deed of Trust shall be construed and enforced in
accordance with and governed by the laws of the State of Texas and the laws of
the United States of America, except that to the extent that the law of the
state in which a portion of the Mortgaged Property is located (or which is
otherwise applicable to a portion of the Mortgaged Property) necessarily or
appropriately governs with respect to procedural and substantive matters
relating to the creation, perfection and enforcement of the liens, security
interests and other rights and remedies of Trustee on behalf of Beneficiary or
Beneficiary granted herein, the laws of such state shall apply as to that
portion of the Mortgaged Property located in (or otherwise subject to the laws
of) such state.   11.14   No Partnership. Nothing contained in the Security
Documents is intended to, or shall be construed as, creating to any extent and
in any manner whatsoever, any partnership, joint venture, or association between
Grantor, Trustee and Beneficiary, or in any way make Beneficiary or Trustee
coprincipals with Grantor with reference to the Mortgaged Property, and any
inferences to the contrary are hereby expressly negated.   11.15   Headings. The
Article, Section and Subsection entitlements hereof are inserted for convenience
of reference only and shall in no way alter, modify or define, or be used in
construing, the text of such Articles, Sections or Subsections.   11.16   Waiver
of Stay, Moratorium, and Similar Rights. Grantor agrees, to the full extent that
it may lawfully do so, that it will not at any time insist upon or plead or in
any way take advantage of any appraisement, valuation, stay, marshalling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this Deed
of Trust or the indebtedness secured hereby, or any agreement between Grantor
and Beneficiary or any rights or remedies Beneficiary may have thereunder,
hereunder or by law.   11.17   Transfer of Mortgaged Property. No sale, lease,
exchange, assignment, conveyance or other transfer (each, a “Transfer”) of the
Mortgaged Property will extinguish the lien or security interest created by this
Deed of Trust, except to the extent provided in Section 9.6 of this Deed of
Trust or in the Pipelines Agreement. As a condition to any Transfer, Beneficiary
may (a) require the express assumption of the Obligations by the

22



--------------------------------------------------------------------------------



 



    transferee (with or without the release of Grantor from liability in respect
thereof), and (b) require the execution of an assumption agreement, modification
agreements, supplemental security documents and financing statements
satisfactory in form and substance to Beneficiary.   11.18   Estoppel
Certificates. Grantor and Beneficiary agree to execute and deliver from time to
time, upon the request of the other party, a certificate regarding the status of
the Pipelines Agreement, consisting of statements, if true (or if not,
specifying why not), (a) that the Pipelines Agreement is in full force and
effect, (b) the date through which payments have been paid, (c) the date of the
commencement of the term of the Pipelines Agreement, (d) the nature of any
amendments or modifications of the Pipelines Agreement, (e) to such party’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Pipelines Agreement, (f) to such party’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against the other party under the Pipelines Agreement, and (g) such other
factual matters as may be reasonably requested.   11.19   Final Agreement.
Grantor acknowledges receipt of a copy of this instrument at the time of
execution hereof. Grantor acknowledges that, except as incorporated in writing
in this Deed of Trust, there are not, and were not, and no persons are or were
authorized to make any representations, understandings, stipulations, agreements
or promises, oral or written, with respect to the matters addressed in this Deed
of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  
11.20   Other New Mexico Provisions.

(a) In addition to the requirements for giving notice set forth elsewhere in
this instrument, all notices shall be sent by regular, first-class United States
mail, postage prepaid.
(b) Notwithstanding anything to the contrary contained in this instrument, the
appointment of a receiver for the Mortgaged Property shall be in accordance with
the New Mexico Receivership Act, §44-8-1, et seq., NMSA 1978.
(c) To the extent this instrument constitutes a deed of trust, it is subject to
the New Mexico Deed of Trust Act, §48-10-1, et seq., NMSA 1978.
(d) To the extent this instrument constitutes a mortgage, the grant of the
mortgage is made with mortgage covenants and upon the statutory mortgage
condition, for the breach of which, except as otherwise provided herein, this
instrument is subject to foreclosure as provided by law.

23



--------------------------------------------------------------------------------



 



(e) For Security Agreement and Fixture Filing purposes, (i) the Debtor’s name is
(A) with respect to HEP Pipeline, “HEP Pipeline, L.L.C.”, whose address is shown
on the first page of this instrument, and (B) with respect to HEP, “Holly Energy
Partners, L.P.”, whose address is shown on the first page of this instrument;
(ii) the Secured Party’s name is Holly Corporation, whose address is shown in
Section 1.1(b) of this instrument; (iii) this instrument covers materials,
supplies, equipment, apparatus and other items that are, or are to become,
fixtures; and (iv) the real property to which such fixtures are related is
attached to this instrument as Exhibit A.

11.21   Pipelines Agreements. Notwithstanding the fact that neither HEP nor
Beneficiary is a party to the Pipelines Agreement in effect as of the date of
this Deed of Trust, for the purpose of this Deed of Trust, (a) HEP agrees to be
bound by the terms of the Pipelines Agreement as if HEP were a Partnership
Entity under the Pipelines Agreement, and (b) by accepting this Deed of Trust,
Beneficiary agrees to be bound by the terms of the Pipelines Agreement as if
Beneficiary were a Holly Entity under the Pipelines Agreement. HEP acknowledges,
and by accepting this Deed of Trust Beneficiary acknowledges, that (i) each of
the Partnership Entities is a wholly-owned subsidiary of HEP, (ii) each of the
Holly Entities is a wholly-owned subsidiary of Beneficiary, and (iii) the
Pipelines Agreement governs the operation of the Pipelines that constitute a
portion of the collateral under this Deed of Trust, and, as a result, both HEP
and Beneficiary will receive substantial benefit in connection with the
Pipelines Agreement.

[SIGNATURE PAGE TO FOLLOW]

24



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

            HEP PIPELINE, L.L.C.       By:   HOLLY ENERGY PARTNERS —        
OPERATING, L.P., its sole member              By:   HEP LOGISTICS GP, L.L.C.,
its general         partner            By:   HOLLY ENERGY PARTNERS, L.P., its  
      sole member            By:   HEP LOGISTICS HOLDINGS, L.P., its        
general partner              By:   HOLLY LOGISTIC SERVICES, L.L.C.,         its
general partner   

            By:           David G. Blair,        Senior Vice President     

      EMPLOYER IDENTIFICATION NUMBER OF HEP PIPELINE:   71-0968296  
ORGANIZATIONAL NUMBER OF HEP PIPELINE:   3814278

Signature Pages — Subordinated Mortgage
(Beeson)

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P.
      By:   HEP LOGISTICS HOLDINGS, L.P., its         general partner 

    By:  HOLLY LOGISTIC SERVICES, L.L.C., its
general partner   

            By:           David G. Blair,        Senior Vice President     

      EMPLOYER IDENTIFICATION NUMBER OF HEP:   20-0833098   ORGANIZATIONAL
NUMBER OF HEP:   3743531

Signature Pages — Subordinated Mortgage
(Beeson)

 



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on
                                        , 2009, by David G. Blair, Senior Vice
President of Holly Logistic Services, L.L.C., a Delaware limited liability
company, general partner of HEP Logistics Holdings, L.P., a Delaware limited
partnership, general partner of Holly Energy Partners, L.P., a Delaware limited
partnership, sole member of HEP Logistics GP, L.L.C., a Delaware limited
liability company, general partner of Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, sole member of HEP Pipeline, L.L.C., a Delaware
limited liability company, on behalf of said limited liability companies and
limited partnerships.
                                                            
Notary Public, State of Texas
My Commission Expires:
                                        
Acknowledgment Pages — Subordinated Mortgage
(Beeson)

 



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on
                                        , 2009, by David G. Blair, Senior Vice
President of Holly Logistic Services, L.L.C., a Delaware limited liability
company, general partner of HEP Logistics Holdings, L.P., a Delaware limited
partnership, general partner of Holly Energy Partners, L.P., a Delaware limited
partnership, on behalf of said limited liability company and limited
partnerships.
                                                            
Notary Public, State of Texas
My Commission Expires:
                                        
Acknowledgment Pages — Subordinated Mortgage
(Beeson)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
BEESON

                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
State of New Mexico
  Navajo Pipeline Co., L.P.   Grant of Right-of-Way   3/16/2009   N/R   Eddy &
Lea,
NM   N/R
 
                       
U.S.A./B.L.M.
  Holly Energy Partners, L.P.   Right-of-Way Grant   12/23/2008   N/R   Eddy &
Lea,
NM   N/R
 
                       
Olane and Ladoyce Caswell
  HEP Pipeline, LLC   Lease Agreement and Grant of Easement   2/18/2009  
3/11/2009   Lea   1622/665
 
                       
Eidson Ranch, Inc.
  Navajo Pipeline Co., L.P.   Right-of-Way &
Easement   5/5/2009   5/27/2009   Lea   1632/756
 
                       
Norman Caswell
  Midland-Lea Pipeline
Company   Pipeline Easement   11/16/1980   Unknown   Lea   385/603
 
                       
Olane and Ladoyce Caswell
  HEP Pipeline, LLC   Amendment of Right of Way & Easement   2/10/2009  
3/11/2009   Lea   1622/656
 
                       
Robert B. Eidson
  Midland-Lea Pipeline
Company   Pipeline Easement   10/14/1980   10/27/1980   Lea   385/36
 
                       
Eidson Ranch, Inc.
  HEP Pipeline, LLC   Amendment of Right-of-Way & Easement   2/18/2009  
3/11/2009   Lea   1622/648
 
                       
Eidson Ranch, Inc.
  Navajo Pipeline Company   Right-of-Way &
Easement   1/19/1999   Unknown   Lea   935/212
 
                       
Eidson Ranch, Inc.
  HEP Pipeline, LLC   Amendment of Right-of-Way & Easement   2/18/2009  
3/11/2009   Lea   1622/651

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of New Mexico:
Beeson Pipeline

  •   An eight inch, 37 mile pipeline originating at Beeson pump station in Eddy
County, New Mexico and terminating at the Holly Corporation refining facilities
in Lea County, New Mexico.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
BEESON

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Lea County Board of Commissioners
  C.R. 126 (Maljamar Road)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX090310   25 years
 
                   
Lea County Board of Commissioners
  Hummingbird Road (L-122)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX030909   25 years
 
                   
Lea County Board of Commissioners
  Williams Road (L-101)   Application for Permit to Install Utility Facilities
within Public Right of Way   3/17/2009   RX090311   25 years

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of New Mexico:
Beeson Pipeline

  •   An eight inch, 37 mile pipeline originating at Beeson pump station in Eddy
County, New Mexico and terminating at the Holly Corporation refining facilities
in Lea County, New Mexico.

G-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
After recording, return to:

Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed effective as of December ___, 2009, among Union Bank,
N.A., in its capacity as administrative agent (or any assignee of or successor
to such administrative agent) under the Credit Agreement (as defined below) and
on behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
Holly Corporation, a Delaware corporation (“Holly”).
RECITALS:
     A. Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(“Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Amended and Restated Credit
Agreement dated as of August 27, 2007 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).
     B. The Financial Institutions are the present owners and holders of certain
promissory notes dated February 25, 2008, executed by Operating and payable to
the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain Line
of Credit Mortgage, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated effective as of December ___, 2009 (as
heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, collectively, the “Senior
Mortgages”), and the secured party under certain other security

Attachment 1-1



--------------------------------------------------------------------------------



 



agreements and documents entered into in connection with the Credit Agreement
(as heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, the “Security Instruments” and,
together with the Credit Agreement, the Notes, the Senior Mortgages and any
other documents, instruments and agreements executed and/or delivered in
connection with the Credit Agreement, collectively, the “Senior Loan
Documents”).
     C. Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), HEP Pipeline,
L.L.C., a Delaware limited liability company (“HEP Pipeline”) and Holly Energy
Partners, L.P., a Delaware limited partnership (“HEP”; HEP and HEP Pipeline are
sometimes referred to herein individually and collectively as “Grantor”) granted
a security interest and mortgage lien to or for the benefit of Administrative
Agent, covering the right, title and interest of Grantor in certain property
described in Exhibits A through G attached hereto (the “Property”).
     D. Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Amended and Restated Crude Pipelines
and Tankage Agreement dated effective as of January 1, 2009, among Navajo
Refining Company, L.L.C., a Delaware limited liability company, Holly Refining &
Marketing Company — Woods Cross, a Delaware corporation, Holly Refining &
Marketing Company, a Delaware corporation, Operating, HEP Pipeline, and HEP
Woods Cross, L.L.C., a Delaware limited liability company, (together with any
amendments, restatements or modifications from time to time made thereto, the
“Pipelines Agreement”).
     E. Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage, Line of Credit Mortgage and Deed of
Trust (with Security Agreement and Financing Statement) (the “Holly Mortgage”)
dated effective as of December ___, 2009 executed by Grantor to John N.
Patterson, Trustee, for the benefit of Holly, securing the Obligations (as
defined in the Holly Mortgage and referred to herein as the “HEP Obligations”),
such Holly Mortgage being recorded (or to be recorded) in Eddy and Lea Counties,
New Mexico.
     F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Pipelines Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.

Attachment 1-2



--------------------------------------------------------------------------------



 



AGREEMENTS:
     NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:
     1. Subordination of Holly Mortgage.
          (a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Pipelines Agreement (including Holly’s right to quiet enjoyment under
the Pipelines Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Pipelines
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor or any other Partnership Entity, on the one hand, and Holly, on the
other hand, the obligations of Grantor and any such other Partnership Entity,
which are absolute and unconditional, to perform the HEP Obligations in
accordance with their terms.
          (b) Notwithstanding anything herein or in the Holly Mortgage to the
contrary, Holly hereby acknowledges and agrees, and Grantor by its consent to
this Agreement acknowledges and agrees, that (i) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
     2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
          (a) Until the Senior Secured Obligations have been indefeasibly paid
in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Holly will not
(i) commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Holly Mortgage, (ii) accept a deed or assignment in lieu of

Attachment 1-3



--------------------------------------------------------------------------------



 



foreclosure, (iii) otherwise exercise any of its rights or remedies under the
Holly Mortgage, or (iv) take any Enforcement Action.
          (b) Holly agrees that, until the Senior Obligations Payment Date has
occurred:
               (i) it will not take or cause to be taken any action, the purpose
or effect of which is to make any Subordinated Lien pari passu with or senior
to, or to give Holly any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;
               (ii) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Holly Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;
               (iii) it has no right to (A) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (B) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
               (iv) it will not institute any suit or other proceeding or assert
in any suit, Insolvency Proceeding or other proceeding any claim against any of
the Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
               (v) the Senior Beneficiaries shall have the prior right to
collect and receive any and all proceeds which may be paid or distributed in
respect of the Mortgaged Property in any Insolvency Proceeding or otherwise
arising from any sale or other disposition of the Mortgaged Property.
          (c) Until the Senior Obligations Payment Date has occurred, Holly
agrees that it shall not, in, or in connection with, any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the

Attachment 1-4



--------------------------------------------------------------------------------



 



terms and the limitations imposed hereby; provided further, that if no proof of
claim is filed in any Insolvency Proceeding with respect to the HEP Obligations
by the 10th day prior to the bar date for such proof of claim, the Senior
Beneficiaries may (but shall have no duty or obligation to), after notice to
Holly, file such proof of claim, provided that the foregoing shall not confer to
any Senior Beneficiary the right to vote on behalf of Holly in any insolvency
proceeding.
          (d) Until the Senior Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
          (e) To the extent required, Holly hereby consents to the liens and
security interests created by the Senior Mortgages and any Future Senior
Mortgage, and Holly shall not object to or contest, or support any other person
or entity in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any lien or security interest in the Mortgaged
Property granted in favor of any of the Senior Beneficiaries. Notwithstanding
any failure by any of the Senior Beneficiaries or Holly or their respective
representatives to perfect their liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Holly, the priority and rights as between
any of the Senior Beneficiaries and Holly and its representatives with respect
to the Mortgaged Property shall be as set forth herein.
     As used in this Section 2, the following terms shall have the following
meanings:
     “Enforcement Action” means any demand for payment or acceleration thereof,
the bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Pipelines Agreement, nor the filing
of a proof of claim in an Insolvency Proceeding, shall constitute an Enforcement
Action.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the

Attachment 1-5



--------------------------------------------------------------------------------



 



foregoing events whether under the United States Bankruptcy Code, as amended
from time to time or any similar federal, state or foreign bankruptcy,
insolvency, reorganization, receivership or similar law.
     3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Pipelines Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
     4. Pipelines Agreement. Administrative Agent recognizes and confirms that
the Pipelines Agreement, and the rights and interests of Holly thereunder, shall
in no way be restricted, limited or otherwise affected by this Agreement, the
Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the Security
Instruments or any liens or security interests thereof; provided, however, that,
Holly agrees that nothing in the Pipelines Agreement shall (a) prevent any
Purchaser or subsequent purchaser from owning or operating the Mortgaged
Property, so long as such Purchaser or subsequent purchaser shall have assumed,
and be in compliance with, the Partnership Entities’ obligations under the
Pipelines Agreement and shall have executed an “SNDA” as defined in, and in
accordance with, Article 6 of the Holly Mortgage, or (b) be deemed to invalidate
or require the release of any Senior Beneficiary’s liens in the Mortgaged
Property in connection with the exercise by Holly of a purchase option under the
Pipelines Agreement or otherwise. Holly shall not amend, modify or supplement
the Pipelines Agreement without the prior written consent of the Majority Banks
(as defined in the Credit Agreement); provided, that, such amendments,
modifications or supplements may be made without the consent of the Majority
Banks if such amendments, modifications or supplements (i) individually or in
the aggregate, are not materially adverse to the rights of the Administrative
Agent or the Financial Institutions, and (ii) individually or in the aggregate,
do not materially decrease the economic benefit that Operating would have
otherwise received pursuant to such agreement. Administrative Agent, both for
itself and for any Purchaser, further agrees that upon any Foreclosure Event,
the Pipelines Agreement shall not be terminated or affected thereby, nor shall
Holly’s right to ship or store petroleum products through the pipelines or in
the terminals, respectively, constituting a portion of the Property in
accordance with the provisions of the Pipelines Agreement (or any other rights
of Holly under the Pipelines Agreement) be affected or disturbed because of the
Foreclosure Event, but rather the Pipelines Agreement shall continue in full
force and effect as direct obligations between the Purchaser and Holly, upon all
of the terms, covenants and conditions set forth in the Pipelines Agreement.

Attachment 1-6



--------------------------------------------------------------------------------



 



Neither Administrative Agent nor any Purchaser shall claim, or seek
adjudication, that the Pipelines Agreement has been terminated or otherwise
adversely affected by any Foreclosure Event. Notwithstanding the foregoing, in
the event that the Pipelines Agreement is rejected in bankruptcy or is otherwise
terminated, the Purchaser shall, promptly upon request by Holly, enter into a
Pipelines Agreement with Holly on substantially the same terms (and with tariffs
and minimum volumes commensurate with those then applicable under the Pipelines
Agreement) and conditions as the rejected or terminated Pipelines Agreement, but
having a term commencing on the date on which Purchaser acquired title to any
portion of the Property. The immediately preceding sentence shall be deemed to
be a covenant running with the land and shall be binding on any person or entity
that acquires title to all or party of the Property by, through or under a
Senior Mortgage.
     5. Attornment With Respect to the Pipelines Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Pipelines Agreement; provided, that, except for Holly’s express rights and
remedies under the Pipelines Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of Grantor or any other Partnership Entity (or any owner of the Mortgaged
Property prior to such Purchaser) or obligations accruing prior to Purchaser’s
actual ownership of the Property. The provisions of this Agreement regarding
attornment by Holly shall be self-operative and effective without the necessity
of execution of any new document on the part of any party hereto or the
respective heirs, legal representatives, successors or assigns of any such
party. Holly agrees, however, to execute and deliver upon the request of
Purchaser, any instrument or certificate which in the reasonable judgment of
Purchaser may be necessary or appropriate to evidence such attornment.
     6. Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Pipelines Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Pipelines Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Pipelines Agreement, (d) the
nature of any amendments or modifications of the Pipelines Agreement, (e) to
Holly’s actual knowledge without investigation, no default, or state of facts
which with the passage of time or notice (or both) would constitute a default,
exists under the Pipelines Agreement, (f) to Holly’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against Grantor or any other Partnership Entity under the Pipelines Agreement,
and (g) such other factual matters as may be reasonably requested.
     7. [Intentionally Omitted].
     8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
     9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified

Attachment 1-7



--------------------------------------------------------------------------------



 



mail, postage prepaid, return receipt requested, (b) nationally recognized
overnight delivery service, or (c) telecopier or email, addressed as follows:

              
 
  If to Administrative Agent:   Union Bank, N.A.
 
      Energy Capital Services
 
      500 N. Akard St., 42nd Floor
 
      Dallas, Texas 75201
 
      Attention: Hannah Payne
 
      Telecopy: (214) 922-4209
 
       
 
  If to Holly:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention: David L. Lamp
 
      Email address: president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention: General Counsel
 
      Email address: generalcounsel@hollycorp.com

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
     10. Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and the Partnership
Entities have assigned to Administrative Agent their rights under the Pipelines
Agreement by way of a collateral assignment. The parties agree that any person
that shall become the owner of any of the rights of Grantor hereunder, or any of
the rights of such Partnership Entities under the Pipelines Agreement by reason
of foreclosure (whether a judicial foreclosure or non-judicial foreclosure and
including, without limitation, Administrative Agent) or the acceptance of a deed
or assignment in lieu of foreclosure or otherwise shall (a) have the same rights
as Grantor hereunder, and such Partnership Entities under the Pipelines

Attachment 1-8



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, under this Section 10, and (b) be
bound by and subject to all of the terms, provisions, covenants and conditions
of this Agreement.
     11. General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term “HEP”
as used herein shall include the successors and assigns of HEP under the
Pipelines Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgages. The term “Holly” as used herein shall include the successors and
assigns of Holly hereunder and under the Pipelines Agreement including, without
limitation, any Holly Successor.
     12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
     13. Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
     14. Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
     15. Further Assurances. Without unreasonable delay and to the extent
requested by HEP, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non-Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
     16. Pipelines Agreements. Notwithstanding the fact that neither HEP nor
Holly is a party to the Pipelines Agreement in effect as of the date of this
Agreement, for the purpose of this Agreement, (a) HEP agrees to be bound by the
terms of the Pipelines Agreement as if HEP were a Partnership Entity under the
Pipelines Agreement, and (b) Holly agrees to be bound by the terms of the
Pipelines Agreement as if Holly were a Holly Entity under the Pipelines
Agreement. HEP and Holly acknowledge that (i) each of the Partnership Entities
is a wholly-owned subsidiary of HEP, (ii) each of the Holly Entities is a
wholly-owned subsidiary of Holly, and (iii) the Pipelines Agreement governs the
operation of the pipelines that constitute a portion of the collateral under the
Holly Mortgage, and, as a result, both HEP and Holly will receive substantial
benefit in connection with the Pipelines Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Attachment 1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

          ADMINISTRATIVE AGENT: UNION BANK, N.A., as Administrative Agent
      By:         Name:         Title:         HOLLY: HOLLY CORPORATION
      By:           Bruce R. Shaw        Senior Vice President
and Chief Financial Officer     

Attachment 1-10



--------------------------------------------------------------------------------



 



GRANTOR’S CONSENT
     The undersigned hereby consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and, without limitation, agrees to the
provisions of Section 1 thereof.

          HEP PIPELINE: HEP PIPELINE, L.L.C.
      By:   HOLLY ENERGY PARTNERS —         OPERATING, L.P., its sole member   
        By:   HEP LOGISTICS GP, L.L.C., its general         partner           
By:   HOLLY ENERGY PARTNERS, L.P., its         sole member            By:   HEP
LOGISTICS HOLDINGS, L.P., its         general partner            By:   HOLLY
LOGISTIC SERVICES, L.L.C., its         general partner   

            By:           David G. Blair,        Senior Vice President   

Attachment 1-11



--------------------------------------------------------------------------------



 



         

          HEP: HOLLY ENERGY PARTNERS, L.P.
      By:   HEP LOGISTICS HOLDINGS, L.P., its         general partner           
By:   HOLLY LOGISTIC SERVICES, L.L.C., its         general partner   

            By:           David G. Blair,        Senior Vice President     

Attachment 1-12



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me on                     , 2009,
by                                         ,                             
             of Union Bank, N.A., a national banking association, as
Administrative Agent, on behalf of such banking association.
                                                            
My Commission Expires
                                                                                    
Notary Public in and for the State of Texas
                                                                                    
Printed Name of Notary

Attachment 1-13



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me on                     , 2009,
by Bruce R. Shaw, Senior Vice President and Chief Financial Officer of Holly
Corporation, a Delaware corporation, on behalf of such corporation.
                                                            
My Commission Expires
                                                                                 
Notary Public in and for the State of Texas
                                                                                 
Printed Name of Notary

Attachment 1-14



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 2009,
by David G. Blair, Senior Vice President of Holly Logistic Services, L.L.C., a
Delaware limited liability company, general partner of HEP Logistics Holdings,
L.P., a Delaware limited partnership, general partner of Holly Energy Partners,
L.P., a Delaware limited partnership, sole member of HEP Logistics GP, L.L.C., a
Delaware limited liability company, general partner of Holly Energy Partners —
Operating, L.P., a Delaware limited partnership, sole member of HEP Pipeline,
L.L.C., a Delaware limited liability company, on behalf of said limited
liability companies and limited partnerships.
                                                            
My Commission Expires
                                                                                 
Notary Public in and for the State of Texas
                                                                                 
Printed Name of Notary

Attachment 1-15



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 2009,
by David G. Blair, Senior Vice President of Holly Logistic Services, L.L.C., a
Delaware limited liability company, general partner of HEP Logistics Holdings,
L.P., a Delaware limited partnership, general partner of Holly Energy Partners,
L.P., a Delaware limited partnership, on behalf of said limited liability
company and limited partnerships.
                                                            
My Commission Expires
                                                                                 
Notary Public in and for the State of Texas
                                                                                 
Printed Name of Notary

Attachment 1-16



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

Attachment 1-17



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

Attachment 1-18



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
BEESON

                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
State of New Mexico
  Navajo Pipeline Co., L.P.   Grant of Right-of-Way   3/16/2009   N/R   Eddy &
Lea, NM   N/R
 
                       
U.S.A./B.L.M.
  Holly Energy Partners, L.P.   Right-of-Way Grant   12/23/2008   N/R   Eddy &
Lea, NM   N/R
 
                       
Olane and Ladoyce Caswell
  HEP Pipeline, LLC   Lease Agreement and Grant of Easement   2/18/2009  
3/11/2009   Lea   1622/665
 
                       
Eidson Ranch, Inc.
  Navajo Pipeline Co., L.P.   Right-of-Way &
Easement   5/5/2009   5/27/2009   Lea   1632/756
 
                       
Norman Caswell
  Midland-Lea
Pipeline Company   Pipeline Easement   11/16/1980   Unknown   Lea   385/603
 
                       
Olane and Ladoyce Caswell
  HEP Pipeline, LLC   Amendment of Right of Way & Easement   2/10/2009  
3/11/2009   Lea   1622/656
 
                       
Robert B. Eidson
  Midland-Lea
Pipeline Company   Pipeline Easement   10/14/1980   10/27/1980   Lea   385/36
 
                       
Eidson Ranch, Inc.
  HEP Pipeline, LLC   Amendment of Right-of-Way & Easement   2/18/2009  
3/11/2009   Lea   1622/648
 
                       
Eidson Ranch, Inc.
  Navajo Pipeline
Company   Right-of-Way &
Easement   1/19/1999   Unknown   Lea   935/212
 
                       
Eidson Ranch, Inc.
  HEP Pipeline, LLC   Amendment of Right-of-Way & Easement   2/18/2009  
3/11/2009   Lea   1622/651

Attachment 1-19



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of New Mexico:
Beeson Pipeline

  •   An eight inch, 37 mile pipeline originating at Beeson pump station in Eddy
County, New Mexico and terminating at the Holly Corporation refining facilities
in Lea County, New Mexico.

Attachment 1-20



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

Attachment 1-21



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
BEESON

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Lea County Board of Commissioners
  C.R. 126 (Maljamar Road)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX090310   25 years
 
                   
Lea County Board of Commissioners
  Hummingbird Road (L-122)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX030909   25 years
 
                   
Lea County Board of Commissioners
  Williams Road (L-101)   Application for Permit to Install Utility Facilities
within Public Right of Way   3/17/2009   RX090311   25 years

Attachment 1-22



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of New Mexico:
Beeson Pipeline

  •   An eight inch, 37 mile pipeline originating at Beeson pump station in Eddy
County, New Mexico and terminating at the Holly Corporation refining facilities
in Lea County, New Mexico.

Attachment 1-23